DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouthier, US 7,499,380.
Regarding claim 1, Gouthier discloses a timepiece dial (2) comprising: 
a base member (10);
an exterior portion (20) that is provided on the base member, includes a laminated body of a plurality of layers (Fig 1), and has translucency; and 
a phosphorescent material (32) that is provided on a rear surface of the exterior portion on a side of the base member (Fig 1).
Regarding claim 2, Gouthier discloses thickness of the exterior portion changes depending on position (Fig 1).
Regarding claim 5, Gouthier discloses a second decorative portion (56) with a light blocking properties that is provided at least one of the rear surface and a front-side surface of the exterior portion (Fig 3).
Regarding claim 6, Gouthier discloses a timepiece dial comprising: 
a base member (10); 
an exterior portion (20) that is provided on the base member, includes a laminated body of a plurality of layers (Fig 1), and has translucency; and 
a phosphorescent material (32) that is provided between the base member and the exterior portion (Fig 1).
Regarding claim 7, Gouthier discloses a timepiece comprising: the timepiece dial according to claim 1 (Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gouthier in view of Amano, US 6,512,721.
Regarding claim 3, Gouthier does not explicitly disclose a first decorative portion with translucency provided on a front side surface of the exterior portion.
The similar timepiece of Amano discloses decorative portions (see for example fig 61-65 and col. 36 lines 37-63) with translucency on a front surface of the exterior portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include decorative portions taught by Amano on in the device of Gouthier to improve the appearance and aesthetics of the dial because Amano states “the decoration effect can be caused by the decoration portions 176. Thereby, the number of variations of decorative style can increase more. Further, more various decoration effects can be obtained.”
Regarding claim 4, Gouthier and Amano disclose the translucency of the first decorative portion changes depending on a position (Amano figure 65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833